DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the interview held on 06/20/2022 among previous examiner Woohyeong Cho, SPE Yuqing Xiao and applicant’s representative Todd E. Behrens, a subsequent non-final office action is issued herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaescu (WO 2018/160729 A2).
Claim 1 and claims 13 and 18 mutatis mutandis: Nicolaescu teaches a multiple beam, single mirror lidar system, comprising: 
a two-dimensional (2D) micro-electro-mechanical systems (MEMS) mirror [fig. 5 (406); p. 32, line 24 “MEMS mirror 406”]; and a photonic integrated circuit [fig. 2 (PIC within 102); fig. 4A (200); p. 31 “PIC 200”], comprising: 
a first lidar channel, the first lidar channel comprises a first transmitter and a first receiver [fig. 2 channel comprising at least beam steering N and corresponding detection module N]; and a second lidar channel, the second lidar channel comprises a second transmitter and a second receiver [fig. 2 channel comprising at least beam steering N (transmitter) and corresponding detection module N (receiver)]; wherein the first lidar channel and the second lidar channel are directed at a common point on the 2D MEMS mirror and are oriented with a relative offset angle [each of multitude of output optical signals from grating 204 of 200 are sent through fiber optic 403 to beam steering module 401 and eventually to MEMS mirror 406].
One of ordinary skill in the art will find obvious that the combination of embodiments cited herein are a reflection of different or alternative configurations of system components supported by the disclosure of Nicolaescu for the purpose of adapting an optical sensing system to a variety of applications.
Claim 2 and claim 14 mutatis mutandis: Nicolaescu teaches a first waveguide, wherein the first waveguide is configured to guide a first beam from the first transmitter directed towards the common point on the 2D MEMS mirror and to guide a first return beam from the 2D MEMS mirror to the first receiver [at least fig. 2 illustrates optical fiber connections between elements 101, 102 and MEMS beam steering modules as well as optical fiber connections between elements 101, 102 and detection modules (receivers)]; and a second waveguide, wherein the second waveguide is configured to guide a second beam from the second transmitter directed towards the common point on the 2D MEMS mirror and to guide a second return beam from the 2D MEMS mirror to the second receiver [at least fig. 2 illustrates optical fiber connections between elements 101, 102 and MEMS beam steering modules as well as optical fiber connections between elements 101, 102 and detection modules (receivers)]; wherein the first beam and the second beam are incident on the 2D MEMS mirror at the common point with the relative offset angle [p. 33, line 9-10 describes fixed vertical and horizontal angle ranges for MEMS mirror].
Claim 3: Nicolaescu teaches the relative offset angle is fixed [p. 33, line 9-10 describes fixed vertical and horizontal angle ranges for MEMS mirror].
Claim 4 and claim 15 mutatis mutandis: Nicolaescu teaches a single laser source [p. 28 (laser light generation module 101)], the single laser source is configured to generate an optical input [p. 28 (via laser light generation module 101); p. 20, line 33 (continuous wave light source as an example)]; and a splitter [p. 21, line 1-2 (one or more beam splitters)], the splitter is configured to split the optical input for the first lidar channel and the second lidar channel [p. 21, line 1-2 (via one or more beam splitters)].
Claim 6: Nicolaescu teaches a direct time-of-flight (TOF) laser source [at least fig. 2 teaches a lidar system].
Claim 7: Nicolaescu teaches a frequency-modulated continuous wavelength (FMCW) laser source [fig. 20 illustrates an example of an FMCW transmitter].
Claim 8: Nicolaescu teaches the 2D MEMS mirror is actuatable to mechanically tilt in both an azimuthal direction and an elevation direction [p. 40, line 20-22; p. 33, line 2-10] such that a first beam from the first transmitter that reflects off of the 2D MEMS mirror forms a first scan pattern and a second beam from the second transmitter that reflects off of the 2D MEMS mirror forms a second scan pattern [p. 40, line 20-22; p. 33, line 2-10]; and the first scan pattern and the second scan pattern are shifted with respect to each other based on the relative offset angle [based on the cited portions for this claim rejection the scan pattern of each beam would be shifted by some angular amount due to the vertical and horizontal ranges with respect to the scan pattern (e.g. raster or Lissajous) such as described in p.40, line 20-22].
Claim 9: Nicolaescu teaches at least portions of the first scan pattern and the second scan pattern are non-overlapping [p. 40, line 21 in which the scan pattern is raster or Lissajous].
Claim 10: Nicolaescu teaches at least portions of the first scan pattern and the second scan pattern are overlapping [p. 40, line 21 in which the scan pattern is raster or Lissajous].
Claim 11: Nicolaescu teaches a third lidar channel [fig. 2 channel comprising at least beam steering N and corresponding detection module N], the third lidar channel comprises a third transmitter and a third receiver [fig. 2 channel comprising at least beam steering N (transmitter) and corresponding detection module N (receiver)]; wherein the third lidar channel is directed at the common point on the 2D IEMS mirror, and the second lidar channel and the third lidar channel are oriented with a second relative offset angle [each of multitude of output optical signals from grating 204 of 200 are sent through fiber optic 403 to beam steering module 401 and eventually to MEMS mirror 406].
Claim 12 and claim 17 mutatis mutandis: Nicolaescu teaches the relative offset angle is between 0 degrees and 30 degrees mechanical [at least p. 40, line 22 teaches a vertical field of view of 30 degrees, which means the angular offset of each scan is offset by 30 degrees or a degree amount therein].
Claim 19: Nicolaescu teaches the 2D MEMS mirror is actuatable to mechanically tilt in both an azimuthal direction and an elevation direction [p. 40, line 20-22; p. 33, line 2-10] such that the first beam reflects off of the 2D MEMS mirror to form a first scan pattern and the second beam reflects off of the 2D MEMS mirror to form a second scan pattern [p. 40, line 20-22; p. 33, line 2-10]; the first scan pattern and the second scan pattern are shifted with respect to each other based on the relative offset angle [based on the cited portions for this claim rejection the scan pattern of each beam would be shifted by some angular amount due to the vertical and horizontal ranges with respect to the scan pattern (e.g. raster or Lissajous) such as described in p.40, line 20-22]; and at least portions of the first scan pattern and the second scan pattern are non-overlapping [p. 40, line 21 in which the scan pattern is raster or Lissajous].
Claim 20: Nicolaescu teaches the 2D MEMS mirror is actuatable to mechanically tilt in both an azimuthal direction and an elevation direction [p. 40, line 20-22; p. 33, line 2-10] such that the first beam reflects off of the 2D MEMS mirror to form a first scan pattern and the second beam reflects off of the 2D MEMS mirror to form a second scan pattern [p. 40, line 20-22; p. 33, line 2-10]; the first scan pattern and the second scan pattern are shifted with respect to each other based on the relative offset angle [based on the cited portions for this claim rejection the scan pattern of each beam would be shifted by some angular amount due to the vertical and horizontal ranges with respect to the scan pattern (e.g. raster or Lissajous) such as described in p.40, line 20-22]; and at least portions of the first scan pattern and the second scan pattern are overlapping [p. 40, line 21 in which the scan pattern is raster or Lissajous].

Claim(s) 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaescu (WO 2018/160729 A2) and alternatively in view of Hall (US 2018/0267151).
Claim 5 and claim 16 mutatis mutandis: Nicolaescu explicitly lacks teaching of multiple laser sources, but does teach beam splitting of a single laser source. It would be obvious to a person of ordinary skill in the art to provide multiple laser sources rather than a single laser source for the purpose of allowing for alternative or additional beam direction options, such as to allow for source beams to originate in different locations, such as to modulate source beams in different ways, or to eliminate the need for a beam splitter. Ultimately, the use of a beam splitter and one light source is a known alternative to the use of two or more light sources because each produces the desired number of beams and facilitates the same measurement end.
Alternatively, Nicolaescu explicitly lacks, but Hall teaches a first laser source, the first laser source is configured to generate a first optical input for the first lidar channel; and a second laser source, the second laser source is configured to generate a second optical input for the second lidar channel [0086 teaches employing two or more lidar devices (each inherently having a light source) or 0040 teaches one more light emitting diodes].
It would be obvious to modify the teaching of Nicolaescu to include the multiple light sources of Hall because such a configuration is not only well known in the art of lidar applications, but the configurations are known alternatives. Multiple laser sources allow for source beams to originate in different locations and/or to modulate source beams in different ways.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645